DECISION.
CARPENTER, J.
This is a petition in equity brought for partition of certain real estate described in said bill, and also for partition of bank accounts. The case was heard on bill, answer and proof.
It appeared from the evidence that the petitioner and respondent, while man and wife, were the owners of certain real estate standing in their names as joint tenants, and also that there were certain bank accounts held by them as joint tenants. The parties are now living separate and apart under a decree of this Court.
From the evidence it appears that the petitioner is entitled to partition of said property, and the parties may appear before this Court within ten days with a decree in accordance with this decision and providing for the manner in which partition shall be made.